 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      FRANCOIS TABI,                                Case No. CV 17-7189 DMG(JC)
11
                               Plaintiff,           ORDER ACCEPTING FINDINGS,
12                                                  CONCLUSIONS, AND
                       v.                           RECOMMENDATIONS OF UNITED
13                                                  STATES MAGISTRATE JUDGE
      JOSEPH LAZOVSKY, et al.,
14
                              Defendants.
15
16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
17 Complaint, all documents filed in connection with the two pending Motions to
18 Dismiss (collectively “Motions”), and all of the records herein, including the
19 November 7, 2018 Report and Recommendation of United States Magistrate Judge
20 (“Report and Recommendation”), plaintiff’s opposition to the Report and
21 Recommendation (“Objections”) (including his notice of errata and supporting
22 declaration and exhibits), and defendants’ Reply to the Objections. The Court has
23 further made a de novo determination of those portions of the Report and
24 Recommendation to which objection is made.1
25 ///
26
27          1
              To the extent the Objections present new evidence/arguments, the Court exercises its
     discretion to decline to consider the same. See United States v. Howell, 231 F.3d 615, 621 (9th
28   Cir. 2000), cert. denied, 534 U.S. 831 (2001).
 1         The Objections largely mischaracterize the Report and Recommendation, the
 2 facts, and the governing law, and essentially assert mostly the same arguments
 3 plaintiff previously raised, and which the Report and Recommendation properly
 4 concludes have no merit. Accordingly, the Court concurs with and accepts the
 5 findings, conclusions, and recommendations of the United States Magistrate Judge
 6 and overrules the Objections.
 7         IT IS HEREBY ORDERED that: (1) the Motions are granted; (2) the
 8 Second Amended Complaint is dismissed without further leave to amend; and
 9 (3) Judgment be entered dismissing this action.
10         IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
11 plaintiff and counsel for the defendants.
12         IT IS SO ORDERED
13
     DATED: February 26, 2019
14
15                                  ________________________________________
16                                  DOLLY M. GEE
                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
